Citation Nr: 0318180	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  96-45 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evlaution for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for cervical spine 
degenerative joint disease, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Washington, D.C. Regional 
Office (RO).

In a statement received in January 2003, the veteran raised 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.  While that issue is not in appellate status, the 
veteran's statement constitutes an informal claim for those 
benefits.  Hence, the matter is referred to the RO for 
appropriate action.


REMAND

Unfortunately, the issues now on appeal above are not ripe 
for appellate adjudication.  

The record reveals that the RO failed to advise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), signed into law in November 2000, during the 
pendency of this appeal.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the increased rating claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

After providing the requested notification, the RO should 
attempt to obtain outstanding evidence for which the veteran 
provides pertinent information, and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2002).  Thereafter, the RO should take any 
additional notification and/or development action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the increased rating claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims. 

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the 
disabilities under consideration that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  After receiving the veteran's 
response (or a reasonable time period for 
his response has expired), the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include a summary of 
the pertinent legal authority codifying 
and implementing the VCAA, and clear 
reasons and bases for the RO's 
determination(s)), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he and his representative may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




